Barnes, J.
An action under the Workmen’s Compensation Act, on appeal from decree of the Superior Court affirming decision of the Industrial Accident Commission.
Respondents denied each allegation of the petition and defended on the allegation that petitioner was an independent contractor.
From the reported testimony it appears that petitioner left the work of unloading his produce, and for the going rate of wages *65proceeded, with his horses, to plow snow from wa}Ts between piles of wood or lines of skids for woodpiles to be designated by an agent or servant of the respondent.
While the horses were being hooked, by petitioner and such agent or servant, to the plow furnished by respondent, the accident complained of happened. It is clear that the Commissioner was justified in finding from the evidence that the work engaged in was being prosecuted under the control, cooperation, and assistance of respondent.
There is no contention that the rate of wages fixed by the Commissioner is unfair or improper.
We see no grounds for reversal.

Appeal dismissed.


Decree affirmed, with costs.